STATE OF MICHIGAN

                            COURT OF APPEALS



LAROSA BUTLER,                                             UNPUBLISHED
                                                           August 2, 2018
              Plaintiff-Appellee,

v                                                          No. 336671
                                                           Wayne Circuit Court
                                                           LC No. 15-015302-NO
GOLD MOUNTAIN INC, doing business as
EASY PICK FOOD MARKET,

              Defendant-Appellant.


Before: BOONSTRA, P.J., and BECKERING and RONAYNE KRAUSE, JJ.

BECKERING, J. (concurring).

       I concur in result only.



                                                    /s/ Jane M. Beckering




                                         -1-